UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to COMMISSION FILE NUMBER: 001-14765 HERSHA HOSPITALITY TRUST (Exact Name of Registrant as Specified in Its Charter) Maryland (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 44 Hersha Drive, Harrisburg, PA (Address of Registrant’s Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (717) 236-4400 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Class A Common Shares of Beneficial Interest, par value $.01 per share New York Stock Exchange Series A Cumulative Redeemable Preferred Shares, par value $.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act: None (Title of class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. o Yesx No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. o Yesx No Indicate by check mark whether the registrant (i) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (ii) has been subject to such filing requirements for the past 90 days. x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). ¨ Yes¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filero Small reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). oYesx No As of August 4, 2010, the number of Class A common shares of beneficial interest outstanding was 139,230,044 and there were no Class B common shares outstanding. 1 Hersha Hospitality Trust Table of Contents for Quarterly Report on Form 10-Q Item No. Page PART I.FINANCIAL INFORMATION Item 1. Financial Statements. 3 Consolidated Balance Sheets as of June 30, 2010 [Unaudited] and December 31, 2009 3 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 [Unaudited] 4 Consolidated Statements of Equity and Comprehensive Income for the Six Months Ended June 30, 2010 and 2009 [Unaudited] 6 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and 2009 [Unaudited] 7 Notes to the Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 31 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 43 Item 4. Controls and Procedures. 45 PART II.OTHER INFORMATION Item 1. Legal Proceedings. 46 Item 1A. Risk Factors. 46 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 46 Item 3. Defaults Upon Senior Securities. 46 Item 4. [Removed and Reserved.] 46 Item 5. Other Information. 46 Item 6. Exhibits. 47 SIGNATURE 48 2 Table of Contents PART I.FINANCIAL INFORMATION Item 1. Financial Statements. HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2010 [UNAUDITED] AND DECEMBER 31, 2009 [IN THOUSANDS, EXCEPT SHARE AMOUNTS] June 30, 2010 December 31, 2009 Assets: Investment in Hotel Properties, net of Accumulated Depreciation $ $ Investment in Unconsolidated Joint Ventures Development Loans Receivable Cash and Cash Equivalents Escrow Deposits Hotel Accounts Receivable, net of allowance for doubtful accounts of $64 and $34 Deferred Financing Costs, net of Accumulated Amortization of $4,760 and $4,262 Due from Related Parties Intangible Assets, net of Accumulated Amortization of $927 and $803 Other Assets Assets Held for Sale Total Assets $ $ Liabilities and Equity: Line of Credit $ $ Mortgages and Notes Payable, net of unamortized discount of $1,146 and $49 Accounts Payable, Accrued Expenses and Other Liabilities Dividends and Distributions Payable Due to Related Parties Liabilities Related to Assets Held for Sale Total Liabilities Redeemable Noncontrolling Interests - Common Units (Note 1) $ $ Equity: Shareholders' Equity: Preferred Shares - 8% Series A, $.01 Par Value, 29,000,000 shares authorized, 2,400,000 Shares Issued and Outstanding (Aggregate Liquidation Preference $60,000) at June 30, 2010 and December 31, 2009 24 24 Common Shares - Class A, $.01 Par Value, 300,000,000 and 150,000,000 Shares Authorized at June 30, 2010 and December 31, 2009, 139,229,394 and 57,682,917 Shares Issued and Outstanding at June 30, 2010 and December 31, 2009, respectively Common Shares - Class B, $.01 Par Value, 1,000,000 Shares Authorized, None Issued and Outstanding - - Accumulated Other Comprehensive Loss ) ) Additional Paid-in Capital Distributions in Excess of Net Income ) ) Total Shareholders' Equity Noncontrolling Interests (Note 1): Noncontrolling Interests - Common Units Noncontrolling Interests - Consolidated Joint Ventures Total Noncontrolling Interests Total Equity Total Liabilities and Equity $ $ The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 3 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Three Months Ended Six Months Ended June30, 2010 June30, 2009 June30, 2010 June30, 2009 Revenue: Hotel Operating Revenues $ Interest Income from Development Loans Other Revenues Total Revenues Operating Expenses: Hotel Operating Expenses Hotel Ground Rent Real Estate and Personal Property Taxes and Property Insurance General and Administrative Stock Based Compensation Acquisition and Terminated Transaction Costs 37 44 Depreciation and Amortization Total Operating Expenses Operating Income Interest Income 16 50 57 Interest Expense Other Expense 86 31 81 Loss on Debt Extinguishment 2 - - Income (Loss) before Income (Loss) from Unconsolidated Joint Venture Investments and Discontinued Operations ) ) Loss from Unconsolidated Joint Ventures ) Gain from Remeasurement of Investment in Unconsolidated Joint Venture - - Income (Loss) from Unconsolidated Joint Venture Investments ) ) Income (Loss) from Continuing Operations ) ) Discontinued Operations(Note 12): Income from Discontinued Operations ) ) Net Income (Loss) ) ) (Income) Loss Allocated to Noncontrolling Interests ) ) Preferred Distributions ) Net Income (Loss) applicable to Common Shareholders $ $ ) $ ) $ ) The Accompanying Notes are an Integral Part of These Consolidated Financial Statements. 4 Table of Contents HERSHA HOSPITALITY TRUST AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2[UNAUDITED] [IN THOUSANDS, EXCEPT SHARE/UNIT AND PER SHARE AMOUNTS] Three Months Ended Six Months Ended June30, 2010 June30, 2009 June30, 2010 June30, 2009 Earnings Per Share: BASIC Income (Loss) from Continuing Operations applicable to Common Shareholders $ $ ) $ ) $ ) Income (Loss) from Discontinued Operations applicable to Common Shareholders ) Net Income (Loss) applicable to Common Shareholders $ $ $ ) $ ) DILUTED Income (Loss) from Continuing Operations applicable to Common Shareholders $
